                 Case 1:15-cv-05273-KMW-SLC Document 455 Filed 09/24/19 Page 1 of 3
                      Case 1:15-cv-05273-LTS-HBP Document 454 Filed 09/20/19                 Page 1of3

                                      WINGATE, KEARNEY & CULLEN, LLP
RICHARD J. CEA                                   ATTORNEYS AND COUNSELLORS                 GEORGE W. WINGATE (1864-1928)
CLAIRE STEINMAN *                                        ESTABLISHED IN 1864               KEVIN M. KEARNEY (1978-2015)
JOHN M. KURKEMELIS                                   45 MAIN STREET· SUITE 1020            HENRY J. CULLEN (1864-1898)
                                                   BROOKLYN, NEW YORK 11201-1032
                                                      TELEPHONE (718) 852-5900
KRISTIN L. WILLIAMS                                    FACSIMILE (718) 852-8168            LONG ISLAND OFFICE
CHRISTINE N. MCGUIRE*                                                                      445 BROAD HOLLOW ROAD
                                                                                           SUITE400
                                                                                           MELVILLE, NEW YORK 11747
OF COUNSEL:                                                                                TELEPHONE (631) 694-5500

PETER N. ZOGAS
JENNIFER ARDITI
KREUZA GANOLLI *

       *ALSO ADMITTED IN NEW JERSEY



                                                                                           September 19, 2019

    VIA ECF
    United States District Court               MEMO ENDORSED
    Southern District of New York
    Hon. Laura Taylor Swain                                                        LSDC SD:\Y
    500 Pearl Street, Court room 17C                                               DOCU~1E~T
    New York, New York 10007                                                       ELECTRO~ICALLY            FILED
                                                                                   DOC#:                ~
    Re:                    Elisa W. et al. v. The City of New York, et al.
                           Index No.: 15 CV 5273-LTS-HBP                           D.-\TE FILED:     !;_·· )t(- 2l:/ 7
    Dear Judge Swain,

                    As you know, this office represents the foster care agencies Heartshare St. Vincent Services
    (hereinafter, "HSVS") and Coalition for Hispanic Family Services (hereinafter, "CHFS") who are non-party
    witnesses (collectively, the" Agencies") in the above-referenced matter. This letter is written in response to the
    Court's Order dated September 11, 2019 (hereinafter, the "Order").

                           The Excerpts at issue are as follows:
                                 CHFS: 32:22-36:03 (Exhibit 15)
                                 HSVS: 171:9-15; 189:21-190:5; 81:20-82:12; 128:11-129:3 (Exhibit 9)

                     As this Court correctly points out, the Confidential Information in the Protective Order includes
    such that is defined as "sensitive in nature". The non-party Agencies relied upon the Protective Order because
    any testimony used in a way to attack the City, an entity which these Agencies fully support and rely upon, is
    sensitive in nature such that it was not intended for that use and will harm the relationship which directly
    affects their contracts. The Agencies also feel strongly, and most importantly, that any testimony used to
    inspire distrust in the system that these families are engaged in is not only harmful to the relationship with
    these families, but is also added stress on these families who are having to trust these Agencies without choice.
    Undermining and questioning the ability of the Agencies to function properly and appropriately is alarming to
    any family going through this process.

                   The Order requests that the Agencies offer more than conclusory statements to rebut the
    presumption of public access. The Agencies' position in the previous communications is maintained and
    believed to be strongly valid as a true public policy consideration of the repercussions of not honoring the
    assurances of confidentiality given by a Protective Order, and the resulting future impacts on cooperation and
    obtaining the full truth, without omissions or window-dressing. However, it is respectfully understood and
    appropriately requested by the Court to further (i) identify each excerpt of testimony which the Agencies
         Case 1:15-cv-05273-KMW-SLC Document 455 Filed 09/24/19 Page 2 of 3
            Case 1:15-cv-05273-LTS-HBP            Document 454 Filed 09/20119            Page 2 of 3



object to, (ii) specifically discuss why the testimony will either cause "embarrassment or harm'', "damage the
relationship with ACS", or "damage the trust and security the families have in their foster services", and (iii)
describe how continued sealing is necessary to preserve higher values beyond the non-party Agencies' mere
desire not to disclose this information to the public.

                CHFS has only one excerpt, identified above as Exhibit 15, 32 :22-3 6 :03. The Named Plaintiff's
Children cite to this testimony to support their position that ACS does not provide sufficient information to
determine an appropriate foster home for a child. This excerpt is taken out of context as the witness goes on to
explain that this is not the only information received, it is merely the starting point. The Agency then explains
the process of finding homes which fit within that described general criteria, and seeking further information
while exploring those options. This is the exact concern that the Agencies' had considered prior to providing
the testimony, and the reason the reliance on confidentiality was so important. The Agencies' feel that none of
the testimony should be available for public use because too often there are excerpts misconstrued. This is not
solely with respect to the instant legal proceeding, but considering press releases or other media which may
aim to harm or embarrass.

                Using these excerpts out of context causes the parents of these children to lack confidence in
the Agencies' ability to care for their children, and undermines the relationship necessary to engage the
parents in services and effective plans to work towards addressing the underlying issue which resulted in their
child or children coming into care. The above also serves to disparage foster parents and will have a chilling
effect on the future recruilrnent of same.

                HSVS has four excerpts to address. The citation to Exhibit 9, 171:9-15 is suggested in the
Memorandum of Law to support the Named Plaintiff Children's position that ACS does not have any
consequences to Agencies for poor performance, and does not work to use tools available for corrective
action. Again, not only does the testimony say that there are consequences, but in context, the witness also
describes the collaboration that ensues between ACS and the Agency to develop the plan of action if
corrective action is required. As stated above, and reiterated herein, this is testimony which is being used to
harm and embarrass the Agency and the City, but is not accurately depicting the testimony which was
provided. Again, this is the danger in allowing public use of confidential testimony, especially in a situation
with no alternatives. Taking away hope and trust in the system only does harm. This excerpt is misapplied and
serves to needlessly cause strain on the families' trust and relationships with the Agencies.

                Again, for a case worker to successful work with a parent to alleviate the issues which resulted
in their engaging with the foster care system, the parents need to know that the Agencies' case workers are
always working to achieve their best interest, and are always professional in their performance. To
misconstrue testimony directly undermines the social worker - client relationship necessary to help these
families.

                The next HS VS excerpt is Exhibit 9, 18 9 :21-190: 5. This excerpt does appropriately reflect that
there are very minimal (less than 5) situations where a TPR filing is delayed due to needing certain
documentation. While this excerpt does not have as much of the issue as the above, it is still objected to on the
same higher value of protecting the Agency relationships which are assured confidences in all respects. The
difficulty to ascertain certain necessary documents is one that is an expected reality in a system where there
are families of many different circumstances. The deposition never explored why a document may be missing.
                                                  Page 2 of3
                       Case 1:15-cv-05273-KMW-SLC Document 455 Filed 09/24/19 Page 3 of 3
                           Case 1:15-cv-05273-LTS-HBP                       Document 454 Filed 09/20/19   Page 3 of 3



 Using this testimony to allege a failure by the Agencies may fit into the category of causing harm or
 embarrassment but it is more so a disappointing understanding of the circumstances and families engaged in
 foster care services.

                  The third HSVS excerpt is Exhibit 9, 81:20-82:12. Again, this excerpt does appropriately
 reflect a difficulty faced by the Agency, but this is not an ACS nor an Agency failure. This is, again, a lack of
 understanding of the foster care system and misplaced blame. This only serves as a misrepresentation of ACS
 or Agency efforts which is wholly separate from the social issue and reason for not having that certain
 information. Very often, parents disappear, have unstable housing, and lack strong community ties which is
 the reason that many of these children come into care. This alleges a lack of care and effort by ACS and the
 Agencies to ascertain this information. In fact, an inability to locate a parent is very often the result of children
 born out of wedlock. Inferring that this testimony is a result of a failure of ACS or the Agencies has a
 deleterious effect on the relationship between parents and the case-workers because it presents that they do not
 sincerely wish to reunite the parents with their children. Again, publicly and misleadingly disparaging the
 Agencies and ACS creates a distrust between the families and the agency and undermines the relationship.

                   Finally, the last HSVS excerpt is Exhibit 9, 128: 11-129:3. This particular excerpt use is
 strongly objected to. The Named Plaintiff Children cite to this testimony inferring that it relates to the safety
 and maltreatment in care. This testimony has absolutely nothing to do with that topic and is in fact discussing
 the topic of an agency being on track to meet its federal benchmark for permanency outcomes of children in
 placement. This is another example of how testimony can be taken out of context and misused. This is the
 purpose of the Agency's reliance on confidentiality. If the parties to this matter intend to use the testimony
 from these Agencies, and it is used in this manner, it is for the parties and the judicial process to sort out
 whether the testimony actually supports what is being alleged. However, to make the testimony public and
 infer that it relates to maltreatment is extremely harmful to the Agency's relationship with its families. Further,
 this serves to chill all future recruitment of foster parents for adoption. This testimony is (actually) discussing
 permanency benchmarks, and cherry-picking testimony to appear that there are no consequences for missing
 that mark makes the foster parents believe that the Agency is not diligent in its efforts to prosecute and drive
 toward that goal. The Agency is very diligent and professional in their efforts and works with ACS to always
 strive toward this goal.

                 In conclusion, while the Agencies recognize that the substance of the information does not
 contain confidential information such as a social security number or an identity of a child, it does do harm to
 the Agencies in that they value and rely upon their relationships with both the City and their families. The
 higher value is to preserve these relationships and the trust that is required forthere to be strong and successful
 foster services provided. As such, the Agencies respectfully request that all testimony given under the reliance
 of confidentiality remain under seal.
Tu CvW!.k uppre cA oJ.u,·nc. ~Ue;.& ~U-¥1\( bvt,r                       I
~                  lirn.d h  -L.;.            ·   Thank you,
 \I~' l'-0 f (O\XA ~ v"-..HS \
  .....,i,
                                   fJ\a.u\: .   .    •        Cit.                            h   -




ii-< f~.eAAUJ ~pt-s-· ~ R-4.                                                             '-
 <?\<W\ti fa-                        {/J'{_   ~re~+o           fl.LL -f1JLM Kristin L. Williams
 ~ ~ ~ c.lAt.Ut ~                                             ~~ ·~o1 ~ l 'i .
 To: All Counsel via ECF and Named Plaintiff's Children attorneys via email.
                                                                            Page 3of3
             SO ORDERED:

                                                   r/ .,J-3 · ?. C!_J
             I .. ·,   '   I   .~1   JC;A T,A.YLOR SWAiN
                                        , ·c<~ nic~-·-1 ·-:T JUDGE
